Case 0:21-cv-60456-WPD Document 20 Entered on FLSD Docket 06/11/2021 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA


                                     CASE NO.: 0:21-cv-60456-WPD



  GREGORY HAROLD POPE, and
  MICHELLE BERNADETTE POPE,

                   Plaintiffs,

  v.

  KAYE BENDER REMBAUM, P.L.,

              Defendant.
  ___________________________________/



         DEFENDANT KAYE BENDER REMBAUM’S UNOPPOSED MOTION
    FOR EXTENSION OF TIME TO RESPOND TO SECOND AMENDED COMPLAINT


            COMES NOW the Defendant, KAYE BENDER REMBAUM, P.L. (hereinafter “KBR”),

  by and through its undersigned counsel, and pursuant to the Federal Rules of Civil Procedure, hereby

  files this Unopposed Motion to Respond to Second Amended Complaint, and in support thereof

  states:

  1.        Plaintiff filed and served the Second Amended Complaint on May 28, 2021.

  2.        Pursuant to Rule 15(a)(3) of the Federal Rules of Civil Procedure, a response to said pleading

            is due June 11, 2021.

  3.        Given the new issues raised in the Second Amended Complaint, Defendant respectfully

            requests additional time in which to file a response.
Case 0:21-cv-60456-WPD Document 20 Entered on FLSD Docket 06/11/2021 Page 2 of 3



                                                                   Kaye Bender Rembaum, P.L. adv. Pope, et al.
                                                                                         0:21-cv-60456-WPD
                                                                                 Motion for Extension of Time
                                                                                                  Page 2 of 3

  4.     Undersigned is communicating with Plaintiffs’ counsel Mr. Patti. Counsel has stated he has

         no objection to Defendant’s request for a fourteen (14) day extension of time.

  5.     This Motion is made in good faith and not solely for the purpose of delay.




         WHEREFORE, Defendant Kaye Bender Rembaum P.L. respectfully requests this

  Honorable Court enter an Order granting this Unopposed Motion for Extension of Time and

  providing the Defendant fourteen (14) additional days in which to respond to the Plaintiffs’ Second

  Amended Complaint, and for any additional relief this Court deems just and proper.




                 CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

         Pursuant to Local Rule 7.1(a)(3), undersigned counsel for Defendant conferred with counsel

  for Plaintiffs, which counsel stated that Plaintiffs do not oppose the relief sought herein.




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 11th day of June, 2021, a true and correct copy of the

  foregoing has been furnished by electronic filing with the Clerk of the Court via CM/ECF, which

  will send notice of electronic filing to all counsel of record. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified on the service
Case 0:21-cv-60456-WPD Document 20 Entered on FLSD Docket 06/11/2021 Page 3 of 3



                                                                    Kaye Bender Rembaum, P.L. adv. Pope, et al.
                                                                                          0:21-cv-60456-WPD
                                                                                  Motion for Extension of Time
                                                                                                   Page 3 of 3

  list below in the manner specified, either via transmission of notice of electronic filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized to

  receive electronically notices of filing.



                                          BY:    /s/ Stuart M. Smith
                                                 STUART M. SMITH, ESQ.
                                                 Florida Bar No: 9717
                                                 Email: ssmith@kbrlegal.com
                                                 GERARD S. COLLINS
                                                 Florida Bar No: 738050
                                                 Email: gcollins@kbrlegal.com
                                                 1200 Park Central Boulevard South
                                                 Pompano Beach, Florida 33064
                                                 (954) 928-0680 - Phone
                                                 (954) 772-0319 - Fax


                 CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

          Pursuant to Local Rule 7.1(a)(3), undersigned counsel for Defendant conferred with counsel
  for Plaintiffs, which counsel stated that Plaintiffs do not oppose the relief sought herein.
